                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

KEVIN KUNLAY WILLIAMS,                  )
                                        )
      Petitioner,                       )
                                        )
v.                                      )     No. 4:18 CV 1480 RWS
                                        )
UNITED STATES OF AMERICA,               )
                                        )
      Respondent.                       )

                       MEMORANDUM AND ORDER

      Kevin Williams seeks to vacate, set aside or correct his sentence under 28

U.S.C. § 2255. On March 29, 2017, Williams was charged by superseding

indictment of being involved in fraud and immigration offenses. Case No. 4:17

CR 65 RWS. On July 14, 2017, Williams pled guilty to Counts 3, 5, 6, and 8 of

the superseding indictment. [Doc. # 39 in Case Number 4:17 CR 65 RWS].

October 20, 2017, he was sentenced to a total of 78 months’ imprisonment,

consisting of 54 months each on Counts 3, 6, and 8, to be served concurrently, and

a term of 24 months on Count 5, to run consecutively. Williams appealed, and the

Eighth Circuit Court of Appeals affirmed his conviction and sentence. [Doc. # 76

in Case Number 4:17 CR 65 RWS]. Williams petitioned the Eighth Circuit for

rehearing by the panel or rehearing en banc, which was denied on September 20,
2018. [Doc. # 78 in Case Number 4:17 CR 65 RWS]. The mandate issued on

September 27, 2018. [Doc. # 79 in Case No. Case Number 4:17 CR 65 RWS].

       Williams then filed this § 2255 motion pro se, raising the following grounds

for relief:

     1) Ineffective assistance of trial counsel for failing to object to court
        proceedings because he was not receiving his insulin medication and was
        therefore unable to comprehend court proceedings;

     2) His sentence was substantively unreasonable;

     3) Ineffective assistance of trial counsel for failing to object to the imposition
        of criminal history points for his 1985 conviction; and

     4) Ineffective assistance of trial counsel for failing to object to the use of his
        1995 removal from the United States.

Williams’ second claim for relief was rejected by the Eighth Circuit on appeal and

cannot be relitigated here. Williams’ remaining ineffective assistance of counsel

claims are all meritless. Accordingly, I will deny Williams’ motion without an

evidentiary hearing for the reasons that follow.

                                      Discussion

                      A. No Evidentiary Hearing is Required

       The records before me conclusively demonstrate that Williams has no right

to relief. I will not hold an evidentiary hearing on this matter. “A petitioner is

entitled to an evidentiary hearing on a section 2255 motion unless the motion and

the files and records of the case conclusively show that he is entitled to no relief.”


                                            2
Anjulo-Lopez v. United States, 541 F.3d 814, 817 (8th Cir. 2008) (internal

quotation marks omitted). “No hearing is required, however, where the claim is

inadequate on its face or if the record affirmatively refutes the factual assertions

upon which it is based.” Id. (internal quotation marks and citations omitted). The

record here conclusively refutes the claims, so I will not hold an evidentiary

hearing.

                      B. Ground 2 was Previously Litigated

      “A collateral challenge may not do service for an appeal.” United States v.

Frady, 456 U.S. 152, 165 (1982). “[N]ormally a collateral attack should not be

entertained if defendant failed, for no good reason, to use another available avenue

of relief.” Poor Thunder v. United States, 810 F.2d 817, 823 (8th Cir. 1987)

(internal citation omitted). Moreover, “it is well settled that claims which were

raised and decided on direct appeal cannot be relitigated on a motion to vacate

pursuant to 28 U.S.C. § 2255.” Bear Stops v. United States, 339 F.3d 777, 780

(8th Cir. 2003) (internal quotation marks and citation omitted); see also, Thompson

v. United States, 7 F.3d 1377, 1379 (8th Cir. 1993) (citing United States v. Holtzen,

718 F.2d 876, 878 (8th Cir. 1983)). Here, Williams’ claim that his sentence was

substantively unreasonable was considered and rejected by the Eighth Circuit on

appeal, which held: “We conclude that the district court did not impose an




                                           3
unreasonable sentence.” [Doc. # 76 in Criminal Case No. 4: 17 CR 65 RWS]. As

such, Ground 2 of Williams’ § 2255 motion cannot be litigated here and is denied.

      C. Williams Did Not Receive Ineffective Assistance of Counsel

      Williams brings claims of ineffective assistance of trial counsel. The Sixth

Amendment establishes the right of the criminally accused to the effective

assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). To

state a claim for ineffective assistance of counsel, Williams must prove two

elements of the claim. First, he “must show that counsel’s performance was

deficient. This requires showing that counsel made errors so serious that counsel

was not functioning as the counsel guaranteed the defendant by the Sixth

Amendment.” Id. at 687. In considering whether this showing has been

accomplished, “judicial scrutiny of counsel’s performance must be highly

deferential.” Id. at 689. The courts seek to “eliminate the distorting effects of

hindsight” by examining counsel’s performance from counsel’s perspective at the

time of the alleged error. Id. Second, Williams “must show that the deficient

performance prejudiced the defense.” Id. at 687. This requires him to demonstrate

“a reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different.” Id. at 694. The court need not address

both components if the movant makes an insufficient showing on one of the




                                          4
prongs. Engelen v. United States, 68 F.3d 238, 241 (8th Cir. 1995). Under these

standards, Williams did not receive ineffective assistance from his attorney.

      Williams first complains that his attorney was ineffective for failing to

object to proceedings against him because he was not receiving his insulin

medication. As for his contention that he was unable to comprehend his guilty plea

proceedings because the St. Charles County jail did not provide him with insulin

from February 19, 2017 to May 24, 2017, the Court notes that Williams entered his

guilty plea well after these dates (on July 14, 2017), and at the time of his plea

hearing Williams represented to the Court that he was receiving his daily insulin

and was competent to proceed with the hearing. Williams’ representations at the

plea hearing were made under oath and cannot be contradicted now. See Nguyen v.

United States, 114 F.3d 699, 703 (8th Cir. 1997). Similarly, Williams’ allegation

that he was not receiving insulin at the time of sentencing is contradicted by the

Presentence Investigation Report prepared in this case [Doc. # 49 in Case No. 4: 17

CR 65 RWS]. Williams had no objections to the PSI in this case, and despite

being given ample opportunity to speak at sentencing, he did not raise this issue

with the Court. As counsel cannot be ineffective for failing to raise or win a

meritless argument, all this claim is denied. See Rodriguez v. United States, 17

F.3d 225, 226 (8th Cir. 1994) (“[C]ounsel’s failure to raise a meritless argument

cannot constitute ineffective assistance.”).


                                           5
      Moreover, contrary to Williams’ allegations, a review of the sentencing

transcript conclusively demonstrates that counsel did not interrupt either the Court

or Williams to prevent Williams from raising this issue at sentencing. [Doc. # 68

in Case No. 4: 17 CR 65 RWS]. Counsel did, however, advocate ably on

Williams’ behalf in requesting a variance from the guidelines due in part to his

serious health concerns. After consideration of all appropriate sentencing factors, I

sentenced Williams’ to a below guidelines sentence and recommended a medical

evaluation and consideration for placement at a federal medical center, if

consistent with Bureau of Prison policies. [[Doc. # 68 in Case No. 4: 17 CR 65

RWS]. Under these circumstances, Williams cannot demonstrate the requisite

deficient performance or resulting prejudice necessary to maintain his ineffective

assistance of counsel claim as a matter of law. Ground 1 of Williams’ § 2255

motion is denied.

      Williams’ remaining ineffective assistance of counsel claims are summarily

denied as conclusively refuted by the record. Williams complains that his counsel

did not object to the imposition of three criminal history points for his 1985

conviction for committing credit card abuse, arguing that it occurred more than

fifteen years prior to indictment. This claim is denied because Count 6 of the

superseding indictment charged Williams with illegally reentering the United

States from Nigeria on or about March 22, 1999. Although Williams was not


                                          6
indicted and arrested until 2017, illegal reentry is an ongoing offense that begins

on the date of reentry, which in this case was March 22, 1999. As such, Williams’

1985 conviction occurred within 15 years of the commencement of the instant

offense of illegal reentry and was properly assessed three criminal history points in

the calculation of his offense level. Williams also argues that counsel should have

objected to the use of his 1995 removal from the United States as part of his

offense of illegal reentry because, according to Williams, since he was indicted and

arrested more than 20 years after being deported he no longer needed permission to

reenter the United States. This argument is patently meritless, as Williams

admitted in his plea agreement that he needed, but did not receive, permission to

reenter the United States on March 22, 1999, the date his offense began. That

Williams evaded indictment and arrest for his ongoing offense for more than 20

years does not negate this fact. As counsel cannot be deemed ineffective for

failing to raise these meritless arguments, Grounds 3 and 4 of Williams’ § 2255

motion are denied.

                D. I Will Not Issue a Certificate of Appealability

      As Williams has not made a substantial showing of the denial of a federal

constitutional right, this Court will not issue a certificate of appealability. See Cox

v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing Flieger v. Delo, 16 F.3d 878,

882-83 (8th Cir. 1994)) (substantial showing must be debatable among reasonable


                                           7
jurists, reasonably subject to a different outcome on appeal or otherwise deserving

of further proceedings).

      Accordingly,

      IT IS HEREBY ORDERED that Kevin Kunlay Williams’ motion to

vacate, set aside or correct his sentence under 28 U.S.C. § 2255 [1] is denied.

      IT IS FURTHER ORDERED that this Court will not issue a certificate of

appealability, as Williams has not made a substantial showing of the denial of a

federal constitutional right.

      A separate Judgment in accordance with this Memorandum and Order is

entered this same date.


                                          RODNEY W. SIPPEL
                                          UNITED STATES DISTRICT JUDGE


Dated this 3rd day of May, 2019.




                                          8
